Citation Nr: 0832014	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-28 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include schizophrenia and/or 
anxiety.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION


The veteran had active military service from August 1989 to 
August 1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2003-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that in pertinent part denied service 
connection for sleep apnea; denied service connection for 
schizophrenia, anxiety disorder, or psychiatric disability; 
and denied a TDIU. 

In October 2006, the Board remanded the case for further 
development.  It has been returned to the Board for further 
appellate consideration.  

Service connection for an acquired psychiatric disability, to 
include schizophrenia and/or anxiety, and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the agency of original jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic disability manifested by sleep apnea symptoms due 
to undiagnosed illness has become manifested to a degree of 
at least 10 percent since the veteran returned from Southwest 
Asia.  





CONCLUSION OF LAW

A chronic disability manifested by sleep apnea symptoms due 
to undiagnosed illness is presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1118, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting the benefit sought on appeal.  Accordingly, 
the duty to notify and the duty to assist need not be 
discussed.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the United States Court of Appeals for Veterans 
Claims (Court) also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  

According to 38 U.S.C.A. § 1154(a), (b), favorable 
consideration is afforded combat veterans under 38 U.S.C.A. 
§ 1154(b).  Because the veteran claimed that otherwise 
undocumented symptoms arose during combat, the Board must 
determine whether the veteran is to be afforded the favorable 
consideration offered by § 1154.  Therefore, the first issue 
for resolution is whether the veteran is a combat veteran.  

VA's guidance on what constitutes combat is found in 
VAOPGCPREC 12-99.  According to VAOPGCPREC 12-99, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b) requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Hence, the Board must consider all 
submissions.  

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C.A. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2007).

The veteran's DD Form 214 does not reflect an award of 
decoration that conclusively establishes his participation in 
combat, such as a Purple Heart or Silver Star.  It does 
reflect, however, that he served in Operation Desert Storm in 
1991 with the Army as a crewman of an M1 Abrams armored 
battle tank.  Because he served with armored forces, rather 
than infantry forces, he is not eligible for a Combat 
Infantryman Badge.  His DD Form 214 further reflects that he 
received the Army Commendation Medal (ARCOM), Kuwait 
Liberation Medal, and the Southwest Asia Service Medal with 
three bronze service stars.  

The citation accompanying the ARCOM commends the veteran for 
meritorious service between January 17 and February 28, 1991, 
"while in contact with elements of the Iraqi Republican 
Guard" and states that his performance at that time 
"...reflects great credit upon himself, the Third Armored 
Division, and the United States Army."  Because this 
citation specifically notes that the veteran was "in contact 
with" enemy Iraqi forces, it strongly suggests that he was 
in combat.  See VAOPGCPREC 12-99, supra.   

The three bronze service stars that the veteran's unit earned 
also suggest combat.  A bronze service star is awarded for 
each campaign participated in where the service member was 
assigned or attached to and present for duty with a unit 
during the period that it participated in combat; or, if 
individually was under orders in the combat zone and was (a) 
awarded a combat decoration; or, (b) furnished a certificate 
by a commanding general of a corps or higher unit that he/she 
actually participated in combat; or (c) served at a normal 
post of duty (in contrast to having had the status of an 
inspector, observer, or visitor); or (d) was aboard a vessel 
other than in a passenger vessel and furnished a certificate 
that he served in a combat zone.  Army Regulation AR 672-5-1 
effective April 12, 1984.  

Because a bronze service star suggests that the veteran's 
unit was in combat and because the Court, in Pentecost v. 
Principi, 16 Vet. App. 124, 129 (2002), concluded that proof 
of unit involvement was sufficient to place the combat issue 
in equipoise, the veteran's award of three bronze service 
stars must be deemed favorable evidence for a finding of 
combat.  

In April 2003, the veteran reported that he saw two soldiers 
killed by an exploding landmine and enemy soldier killed 
during a tank battle.  He reported that he participated in a 
five-day ground battle and endured non-stop artillery fire.  
This pertinent lay evidence is consistent with the 
circumstances of his service, his unit's history, his service 
treatments records, and all other evidence in the case.  

Thus, even without a Purple Heart or a Combat Infantryman's 
Badge, there is sufficient favorable evidence to place the 
issue of participation in combat in relative equipoise.  
Applying the benefit of the doubt doctrine, the Board will 
resolve the issue in favor of the veteran.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  Considering all the evidence, 
including an assessment of the credibility, probative value, 
and relative weight of the evidence and of the veteran's 
testimony, it is at least as likely as not that the veteran 
did engage in combat with the enemy. 

Sleep Apnea

The service treatment records do not mention sleeping or 
respiratory problems; however, because the veteran is a 
combat veteran and has alleged that these problems arose 
during or immediately after Desert Storm, the lack of 
documented symptoms is overcome by the competent lay 
evidence.  

The veteran was seen at Houston VA Medical Center in early 
March 1995 for Persian Gulf-related complaints, including 
chest pains, shortness of breath, fatigue, and DOE (dyspnea 
on exertion).  A VA general medical and Persian Gulf Registry 
examination report reflects that he reported that shortness 
of breath began in 1991.  Testing revealed no respiratory 
abnormality, but fatigue was found.  

In his original claim for service connection submitted in 
July 1995, the veteran reported pulmonary and sleep problems, 
among others.  The RO denied service connection for sleep 
problems in January 1996.  The veteran appealed. 

A November 1996 VA outpatient treatment report contains an 
assessment of rule-out OSA (obstructive sleep apnea).  The 
report notes that the veteran's pulmonary function test was 
normal.  

A December 1996 VA outpatient treatment report contains a 
provisional diagnosis of sleep apnea, but then a March 1997 
VA sleep study did not find sleep apnea.  The report notes 
"daytime sleepiness is prominent and can take the form of 
uncontrollable sleep attacks."  The diagnoses forthcoming 
from the sleep study were restless legs syndrome; 
psychophysiological insomnia; and, dyssomnia secondary to 
psychiatric conditions. 

A May 1997 VA general medical examiner mentioned sleep apnea, 
but offered no relevant diagnosis.  In October 1998, a VA 
neurologist mentioned. "...I would not be surprised that he 
has some element of sleep apnea as he is markedly 
overweight."  

In a January 1999-issued rating decision, the RO continued 
the denial of service connection for sleep problems due to 
undiagnosed illness.  

In August 1999, the Board denied service connection for 
sleeping problems, finding them "attributable to a diagnosed 
illness."  

In November 2002, the veteran requested service connection 
for sleep apnea.  In March 2003, he reported that VA treated 
him for sleep apnea within a year of leaving the service.  In 
an April 2003 rating decision, the RO denied service 
connection for sleep apnea on the basis that the service 
treatment records did not show this disability.  The veteran 
appealed.  

An April 2005 VA neurological compensation examination report 
notes that the veteran was known to snore and have apneic 
spells while sleeping.  He felt "unrefreshed" in the 
morning.  He had symptoms "highly suggestive of obstructive 
sleep apnea."  No relevant diagnosis was offered, however.

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge that sleep problems arose during active 
service.  He testified that during combat he pulled guard 
duty, with two hours on guard, two off, two on, and etc, 
until he became so fatigued that everything seemed like it 
was moving.  He testified that when he returned from combat, 
his sleep was not normal.  He testified that sleep apnea, 
schizophrenia, anxiety, and nervousness all came together.  

In October 2006, the Board remanded the case for a search for 
pertinent VA and Social Security Administration medical 
records.  No pertinent record was located.  

The evidence discussed above precludes direct service 
connection for sleep apnea syndrome as a diagnosed illness 
because there is no current diagnosis of sleep apnea 
syndrome.  Neither VA's sleep study, or VA's pulmonology 
study, nor has any other testing yielded a diagnosis of sleep 
apnea syndrome.  

Because there are indications that apneic symptoms began 
during active service after the veteran deployed to the 
Persian Gulf, presumptive service connection for disabling 
symptoms due to undiagnosed illness must be considered. 

Compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability [explained below] resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms listed in this regulation provided 
that such disability became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2011.  

For purposes of this regulation, signs or symptoms which may 
be manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to: ...(8) signs or symptoms involving the respiratory 
system (upper and lower).  Supervening conditions, willful 
misconduct or affirmative evidence that the condition was not 
incurred during active military service in Southwest Asia 
will preclude payment of compensation under this section.  
38 U.S.C.A. §§ 1113, 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 (2007).

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  He has exhibited 
symptoms of an apneic sleep disorder, however, pulmonary 
function testing was normal and did not show obstructive 
sleep apnea, central sleep apnea, or mixed sleep apnea.  
Neither did a VA sleep study show any of these sleep apneas.  
Thus, the veteran's apneic symptoms have not been attributed 
to a known diagnosis.  

There is unequivocal objective evidence of a chronic 
condition, that is, sleep apnea symptoms have existed for 
more than six months.  The next question is whether the 
disability has been manifested to a degree of 10 percent or 
more.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6847, the code for 
sleep apnea syndromes (Obstructive, Central, Mixed), where 
daytime hypersomnolence persists, a sleep apnea syndrome 
warrants a 30 percent rating.  Comparing this criterion to 
the facts of the case, there is ample evidence of persistent 
daytime hypersomnolence.  As noted above, a physician 
reported that "daytime sleepiness is prominent and can take 
the form of uncontrollable sleep attacks."  Therefore, sleep 
apnea symptoms have been manifested to a degree of at least 
10 percent since the veteran's return from the Persian Gulf.  
There has been no evidence presented that suggests that these 
symptoms are the result of a supervening condition, willful 
misconduct, or that the condition was not incurred during 
active military service in Southwest Asia.  

The Court has stated, "the requirement that a veteran show a 
"nexus between the chronic disability and the undiagnosed 
illness" impermissibly adds a limitation to, rather than 
derives from, the statute and the regulation and thus runs 
afoul of Brown v. Gardner, 513 U.S. 115 (1994) (regulation 
imposing fault requirement where no such requirement is 
imposed by its implementing statute is invalid)."  
Neumann v. West, 14 Vet. App. 12, 22 (2000).

After considering all the evidence of record, including the 
testimony, the Board finds that the regulatory requirements 
for presumptive service connection for sleep apnea symptoms 
due to undiagnosed illness have been met.  Service connection 
is therefore granted for an undiagnosed illness manifested by 
sleep apnea symptoms.  


ORDER

Service connection for sleep apnea symptoms due to 
undiagnosed illness is granted.







REMAND

Acquired Psychiatric Disability

The veteran seeks service connection for an acquired 
psychiatric disability, to include schizophrenia and/or 
anxiety.  Previously, service connection for depression and 
memory loss was denied by the Board in March 2000.  He has 
not applied to reopen those claims.  The veteran later 
requested service connection for post-traumatic stress 
disorder (PTSD).  During a February 2004 hearing, the veteran 
withdrew his claim for service connection for PTSD.  Thus, it 
appears that a psychotic disorder, paranoid schizophrenia, 
and/or anxiety are the only remaining diagnosed psychiatric 
disorders for which the veteran seeks service connection.  

A December 1996 VA report contains an Axis I diagnosis of 
anxiety disorder, NOS.  

An October 1998 VA mental disorders compensation examination 
report notes that the veteran reported that he was a heavy 
vehicle driver and a machine-gun operator during Desert 
Storm.  He reported that the most frightening event that 
occurred was that a SCUD missile had exploded nearby.  The 
report contains an Axis I diagnosis of anxiety disorder, NOS, 
among others.  The psychiatrist explained that physical 
complaints were not substantiated by physical or laboratory 
findings and that because of this the veteran became 
distrustful, anxious, and depressed.  The psychiatrist found 
no link to active service for these disorders.

According to a September 1999 VA mental disorders addendum 
report, clinical data supported a diagnosis of depressive 
disorder, somatization disorder and anxiety disorder, which 
likely did not exist during active service.  

July and August 2001 VA psychiatry outpatient treatment 
reports contain Axis I diagnoses of anxiety disorder, NOS, 
and panic without agoraphobia.

An October 2002 VA outpatient treatment report contains an 
assessment of PTSD and rule-out schizophrenia.  Medications 
were adjusted.  Another October 2002 VA report notes that the 
veteran was admitted or involuntarily committed to a 
psychiatric ward.  A November 2002 VA report contains an 
assessment of schizophrenia, paranoid type.  

In November 2002, the veteran requested service connection 
for schizophrenia and for sleep apnea, among others.  

A November 2002 VA mental health clinic report notes that the 
veteran was hospitalized for anxiety and subsequently 
diagnosed with schizophrenia.  Hallucinations and delusions 
had existed for 8 to 9 years.  He currently had intrusive 
nightmares that he refused to discuss.  The report notes that 
a diagnosis of schizophrenia and PTSD were confirmed one 
month prior.  The diagnostic impression was paranoid 
schizophrenia and chronic PTSD.  A November 2002 VA addendum 
report notes that the veteran reported that he had some 
terrible experiences while in the Middle East.  

In April 2003, the veteran reported that he saw two soldiers 
killed by an exploding landmine an enemy killed during a tank 
battle.  He reported that he participated in a five-day 
ground battle and endured non-stop artillery fire.  He 
reported severe depression and anxiety from the war. 

A November 2003 VA mental health clinic report contains an 
Axis I diagnosis of psychotic disorder, NOS.  A November 2004 
VA mental health clinic report contains Axis I diagnoses of 
paranoid schizophrenia and of PTSD. 

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge that he was in combat at age 19 and when 
he returned home he was no longer normal.  He testified that 
hallucinations began during the war.  He testified that 
anxiety began after returning from the war as evidenced by 
nervousness and shakiness.

Because the relevant Axis I diagnoses appear to be psychotic 
disorder, NOS; paranoid schizophrenia; and, anxiety disorder, 
and because the etiology of these is not clear, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion.  See 38 U.S.C.A. § 5103 (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

TDIU

Because service connection for sleep apnea symptoms has been 
granted above and because other service connection issues are 
remanded for development, the TDIU claim must also be 
remanded for development.  In Harris v. Derwinski, 1 Vet. 
App. 180 (1991), the Court held that a claim was 
"inextricably intertwined" where it was related to a claim 
that remained pending before VA.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a 
psychiatric examination by an appropriate 
specialist.  The claims file should be 
made available to the physician for 
review of the pertinent evidence.  All 
indicated tests and studies should be 
conducted.  The physician should elicit a 
complete history of psychiatric symptoms 
from the veteran, and answer the 
following:

I.  What is the current Axis I 
diagnosis or diagnoses?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service or within a year of 
separation from service?  

III.  For any Axis I diagnosis 
offered that is found to be 
unrelated to active service above, 
is it at least as likely as not (50 
percent or greater probability) that 
the disease was caused by or 
aggravated by a service-connected 
disability or disabilities?  At the 
time of this writing, service 
connection was in effect for sleep 
apnea symptoms; tension headaches; 
pes planus; hypertension; right 
upper extremity peripheral 
neuropathy; left upper extremity 
peripheral neuropathy; right lower 
extremity peripheral neuropathy; 
left lower extremity peripheral 
neuropathy; tinnitus, left shoulder 
scar; and bilateral upper extremity 
distal polyneuropathy.  An overall 
disability rating of 70 percent is 
in effect.  

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  Following completion of the above, 
the AOJ should review all relevant 
evidence and readjudicate the claim for 
service connection for an acquired 
psychiatric disability, to include 
schizophrenia and/or anxiety.  

3.  Following completion of #2, the AOJ 
should arrange for a physician (an M.D.) 
to review the claims files and then 
address the veteran's employability.  As 
of this writing, service connection is in 
effect for sleep apnea symptoms; tension 
headaches; pes planus; hypertension; 
right upper extremity peripheral 
neuropathy; left upper extremity 
peripheral neuropathy; right lower 
extremity peripheral neuropathy; left 
lower extremity peripheral neuropathy; 
tinnitus, left shoulder scar; and 
bilateral upper extremity distal 
polyneuropathy.  An overall disability 
rating of 70 percent is in effect.  

The physician should offer an opinion 
addressing whether it is at least as 
likely as not (50 percent or greater 
probability) that all service-connected 
disabilities would prevent the veteran 
from securing and following a 
substantially gainful occupation.  The 
physician should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  The veteran may be examined for 
this purpose if necessary.  

4.  Following that action, if the desired 
benefits are not granted, the AOJ should 
issue an appropriate supplemental 
statement of the case (SSOC).  The 
veteran and his representative should be 
afforded an opportunity to respond to the 
SSOC before the claims folder is returned 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Failure to report for a scheduled VA examination 
without good cause may result in the denial of the claim.  
38 C.F.R. § 3.655 (2007).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


